                UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                CIVIL CASE NO. 1:19-cv-00260-MR


S. SHANE SMITH,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                   ORDER
                                 )
JUSTIN LYTLE,                    )
                                 )
              Defendant.         )
________________________________ )

     THIS MATTER is before the Court sua sponte.

     On August 9, 2021, the Court denied the Defendant’s motion for

summary judgment, and referred this matter for a judicial settlement

conference. [Doc. 47]. The parties were granted 14 days to file written

objections if they do not wish to participate in a judicial settlement

conference. [Id.]. The parties have not objected and the time to do so has

expired.

     The Court, therefore, will order this matter referred to a United States

Magistrate Judge for these proceedings.

     IT IS, THEREFORE, ORDERED that this matter is hereby referred to

a United States Magistrate Judge for the purpose of conducting a Judicial




       Case 1:19-cv-00260-MR Document 49 Filed 09/07/21 Page 1 of 2
Settlement Conference.     The Magistrate Judge will issue further orders

regarding the conduct of the Judicial Settlement Conference.

      IT IS FURTHER ORDERED that this matter will be set for trial as soon

as practicable should the matter not settle.

      IT IS SO ORDERED.
                          Signed: September 6, 2021




                                          2

        Case 1:19-cv-00260-MR Document 49 Filed 09/07/21 Page 2 of 2
